DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 8 Paragraph 1 regarding the objection to the drawings has been fully considered. The objection to the drawings is withdrawn in view of the amendment.
Applicant’s argument on Page 8 Paragraph 2 regarding the objection to the specification has been fully considered. The objection to the specification is withdrawn in view of the amendment.
	Applicant’s argument on Pages 8-12 regarding the rejections of Claims 9, 12, and 13 under 35 U.S.C. 103 over Shin in view of Park has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
	Applicant’s argument on Pages 12-13 regarding the rejection of Claim 14 under 35 U.S.C. 103 over Shin and Park further in view of Schwann has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
	Applicant’s argument on Pages 11-12 regarding the rejection of Claim 15 under 35 U.S.C. 103 over Shin and Park further in view of Oelze has been fully considered and is persuasive, but is objected to as below.
	The rejections of Claims 10 and 11 are withdrawn in view of the cancelation of the claims.

Claim Objections
Claim 15 is objected to because of the following informalities: the claim should be amended to read “[…] combining image data having both side lobe […]” in order to read consistently with the rest of the claim limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheny et al. (US 20140155738) in view of Nguyen et al. (“Performance Improvement of Fresnel […]”).
	Regarding Claim 9, Cheny teaches a method for operating an ultrasonic imaging system, ([0037] “method 900 of ultrasound imaging”), for image guidance of needle insertion in a subject, ([0019] “The ultrasound apparatus 100 is configured to image a tissue of a body and guide a needle into the body.”), the method comprising: 
a) acquiring a first ultrasound image of an image field in the subject, ({0019] “The ultrasound apparatus 100 is configured to image a tissue of a body”), with a curved array transducer probe, ([0019] “The transducer elements are arranged in a curved line along an edge of the convex probe 102” and Fig. 2, reproduced below), the image field suspected of comprising a needle inserted into the subject, ([0026] “The convex probe 102 is in touch with the surface 300 of the body and a needle 200 is inserted into the body” and Fig. 2, reproduced below), the ultrasound image comprising a plurality of echo returns from unsteered transmit beams impinging upon the needle at a plurality of different angles of incidence ([0026] “The non-steered frame 401 includes non-steered beams 405 each emitted by the transducer elements 108 of the convex probe 102. The non-steered beams 405 are transmitted at different angles with respect to an axis 103 of the convex probe 102” and Fig. 2, reproduced below, where it is understood by one of ordinary skill in the art that the non-steered beams 405 will return to the imaging probe 102 after reflecting off the needle 200 to form an ultrasound image); 
b) identifying an angle of a transmit beam for producing a peak magnitude of echo return from a needle in the image field based on application of image processing to said ultrasound image echo returns ([0028] “the steered beams 407 impinge upon the needle 200 at a 90 degree angle, so that steered echo beams from the needle 200 are reflected along directions of the steered beams 407, thus the steered echo beams from the needle 200 may be received by the transducer elements 108.”); and
b) transmitting a plurality of parallel steered beams from the curved array transducer probe, ([0027] “steered beams 407” and Fig. 2, reproduced below), at the identified angle, ([0028] “the steered beams 407 impinge upon the needle 200 at a 90 degree angle, so that steered echo beams from the needle 200 are reflected along directions of the steered beams 407, thus the steered echo beams from the needle 200 may be received by the transducer elements 108. Where 90 degree angles are not achievable, this angle is as close as practicable to a 90 degree angle.”), and receiving image data in response ([0026] “steered frame 403”); 

    PNG
    media_image1.png
    566
    430
    media_image1.png
    Greyscale

Fig. 2 of Cheny
However, Cheny does not explicitly teach processing the image data with two different apodization functions adapted to isolate clutter in the image data and forming two images, each using a different apodization function; correlating or combining pixel values of the two images processed with the two different apodization functions to produce clutter-reduced image data; and displaying a clutter-reduced ultrasound image of the needle in the image field.
In an analogous ultrasonic beamforming field of endeavor, Nguyen teaches a method for operating an ultrasonic imaging system for image guidance (III. Methods, B. Experimental Setup “full synthetic aperture RF data sets were collected and sampled at 20 MHz, using Verasonics Data Acquisition System with an ATL C4-2 curvilinear array.”), the method comprising:
a) processing the image data with two different apodization functions adapted to isolate clutter in the image data and forming two images, (I. Introduction “To suppress the effects of focal errors inherent in Fresnel beamforming, we propose the use of dual apodization with cross-correlation (DAX), which is a signal processing method that suppresses side lobes and clutter”), each using a different apodization function (III. Methods, C. Integration of DAX Into Fresnel Beamforming “the apodization functions are dynamically changed with different receive foci.”); 
b) correlating or combining pixel values of the two images processed with the two different apodization functions to produce clutter-reduced image data (II. Background, B. Dual Apodization With Cross-Correlation (DAX) “For each pixel, axial segments of the two real beamformed RF data sets are cross-correlated.”); and 
c) displaying a clutter-reduced ultrasound image of the needle in the image field (II. Background, B. Dual Apodization With Cross-Correlation (DAX) “The combined data are then multiplied with the weighting matrix, envelope detected, and log compressed to generate a display image.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Cheny and Nguyen because the combination improves contrast without comprising spatial resolution, as taught by Nguyen in the Introduction. Additionally, with a curvilinear array, the combination can help reduce cost and size of the ultrasound system.
Regarding Claim 12, the modified method of Cheny teaches all limitations of Claim 9, as discussed above. Furthermore, Nguyen teaches wherein processing the image data with two different apodization functions comprises processing the image data with complementary apodization functions (II. Background, B. Dual Apodization With Cross-Correlation (DAX) “If the 2 aperture functions are complementary, i.e., an element is only used in one of the two receive apertures but not in both, the combined data are the same as the data from a standard receive aperture.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nguyen because the combination provides the advantage of improving imaging quality of technically difficult imaging situations, thus improving overall the quality of diagnosis or surgical planning.
Regarding Claim 13, the modified method of Cheny teaches all limitations of Claim 12, as discussed above. Furthermore, Nguyen teaches wherein processing the image data with complementary apodization functions comprises processing the image data with apodization functions which affect side lobe artifact data differently (II. Background, C. Integration of DAX Into Fresnel Beamforming “These aperture functions have […] different side lobe signals”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nguyen because the combination can be used to distinguish and suppress side lobe signals to improve image contrast, as taught by Nguyen in Background.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheny et al. (US 20140155738) and Nguyen et al. (“Performance Improvement of Fresnel […]”), as applied to Claim 13 above, and further in view of Grunwald et al. (US 20020173721).
Regarding Claim 14, the modified method of Cheny teaches all limitations of Claim 13, as discussed above. However, the modified method of Cheny does not explicitly teach wherein processing the image data with apodization functions which affect side lobe artifact data differently comprises using an apodization function which acts as a notch filter for side lobe or main lobe data.
In an analogous ultrasound imaging field of endeavor, Grunwald teaches a method for operating an ultrasonic imaging system, ([0067] “the system and methods of the present invention” and [0069] “ultrasound system 100”), wherein processing the image data with apodization functions which affect side lobe artifact data differently, ([0008] “the term “apodisation” is used to refer to tailoring the distribution of the ultrasonic signal intensity for a desired beam characteristic”), comprises using an apodization function which acts as a notch filter for side lobe or main lobe data ([0184] “Filter modes 1026 and 1120 allow the user to apply various filters either during data acquisition and/or while viewing the data. For example, […] notch filters may be used to filter out noise or data that is not of interest.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Grunwald because the combination allows the clean up of the side lobe or main lobe data by rejecting particular frequencies, thus creating a high-quality image for the physician.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793